Exhibit 10-2


DYCOM INDUSTRIES, INC.
2007 NON-EMPLOYEE DIRECTORS
EQUITY PLAN
 
(Amended and Restated Effective as of September 19, 2011)
 
Dycom Industries, Inc., a company incorporated under the laws of Florida
(“Dycom”), hereby establishes an equity compensation plan to be known as the
Dycom Industries, Inc. 2007 Non-Employee Directors Equity Plan (the
“Plan”).  The Plan shall become effective as of the Effective Date, as defined
in Section 14.  Subject to approval by the shareholders of Dycom, upon the
Effective Date no further awards shall be granted pursuant to the 2001 Directors
Stock Option Plan and the 2002 Directors Restricted Stock Plan, as each has been
amended from time to time.  Capitalized terms that are not otherwise defined in
the text of the Plan are defined in Section 2.
 
1.           Purpose
 
The purpose of the Plan is to promote the long-term growth and financial success
of Dycom and its Subsidiaries by attracting, motivating and retaining
non-employee directors of outstanding ability and assisting  in promoting a
greater identity of interest between the Company’s non-employee directors and
its shareholders.
 
2.           Definitions
 
For purposes of the Plan, the following terms shall be defined as follows:
 
“Administrator” means the Board or any committee thereof as designated by the
Board.
 
“Annual Meeting” means the annual general meeting of the Company’s shareholders.
 
“Award” means, individually or collectively, any Director Option, Restricted
Stock or Restricted Stock Unit granted pursuant to the Plan.
 
“Award Document” means the written agreement or certificate or other
documentation governing an Award under the Plan, which shall contain such terms
and conditions not inconsistent with the Plan as the Administrator may determine
and which shall incorporate the Plan by reference and unless the Administrator
requires otherwise, need not be signed by a representative of the Company or a
Non-Employee Director.
 
“Board” means the Board of Directors of the Company.
 
“CEO” means the Chief Executive Officer of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
treasury regulations and rulings promulgated thereunder.
 
 
1

--------------------------------------------------------------------------------

 
“Common Stock” means the common stock, par value $0.33⅓ per share, of Dycom.
 
“Company” means Dycom Industries, Inc., a Florida corporation, or any successor
to substantially all its business.
 
“Date of Grant” means the date on which an Award is granted to a Non-Employee
Director under the Plan.
 
“Deferral Election” has the meaning set forth in Section 12.
 
“Deferral Election Form” means a document, in a form approved by the
Administrator, pursuant to which a Non-Employee Director may elect to make a
Deferral Election under the Plan.
 
“Director Option” means an Award representing a right to purchase one Share
granted to a Non-Employee Director pursuant to the terms and conditions set
forth in Section 8.
 
“Disability” means any physical or mental injury or disorder of a Non-Employee
Director to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last of a continuous period of not less than twelve
calendar months.  A Non-Employee Director shall be deemed disabled if determined
to be totally disabled by the Social Security Administration.
 
“Dividend Equivalent” means a right to receive payment in accordance with
Section 11 based on the value of a regular cash dividend paid by the Company on
a Share.
 
“Effective Date” means the effective date of the Plan provided for in
Section 14.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Fair Market Value” means, with respect to a Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Administrator.  In the absence of
any alternative valuation methodology approved by the Administrator, the Fair
Market Value of a Share shall be the closing price of a Share as reported on the
composite tape for securities listed on the New York Stock Exchange, or such
other national securities exchange as may be designated by the Administrator,
or, in the event that the Common Stock is not listed for trading on a national
securities exchange but is quoted on an automated system, on such automated
system, in any such case on the valuation date (or, if there were no sales on
the valuation date, the closing price of a Share as reported on said composite
tape or automated system for the most recent day during which a sale occurred).
 
 
2

--------------------------------------------------------------------------------

 
“Fees” means (i) any annual cash fee payable to a Non-Employee Director for
service on the Board, (ii) any other cash fee determined on an annual basis and
payable for service on, or for acting as chairperson of, any committee of the
Board, and (iii) any similar annual cash fee or fees payable in respect of
service on the board of directors of any Subsidiary or any committee of any such
board of directors; provided, however, that “Fees” shall not include any per
diem fees paid to a Non-Employee Director.
 
“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.
 
“Payment Date” means the date or dates on which the Fees are payable to a
Non-Employee Director.
 
“Plan Limit” has the meaning set forth in Section 4(a).
 
“Restriction Period” means, with respect to an award of Restricted Stock or
Restricted Stock Units pursuant to Section 7 only, the period of time,
commencing on the Payment Date and ending on the earlier to occur of (i) the
six-month anniversary of the Payment Date and (ii) the termination of such
Participant’s services as a Non-Employee Director due to death or Disability.
 
“Restricted Stock” means a Share granted to a Non-Employee Director pursuant to
the terms and conditions set forth in Section 9.
 
“Restricted Stock Unit” means an Award representing a right to receive one Share
granted to a Non-Employee Director pursuant to the terms and conditions set
forth in Section 10.
 
“Section 409A” means Section 409A of the Code and the treasury regulations and
rulings promulgated thereunder.
 
 “Service Period” means a twelve-month period commencing on the date of an
applicable Annual Meeting or such other period as the Administrator may specify
from time to time.  The first Service Period shall commence on the date of the
2007 Annual Meeting.
 
“Share Amount” means the U.S. dollar amount of Fees received in the form of
Restricted Stock or Restricted Stock Units by a Non-Employee Director, subject
to the terms and conditions of this Plan.
 
“Share Election” means, unless otherwise determined by the Administrator, a
Non-Employee Director’s written election to receive payment of a percentage of
such Director’s Fees in the form of Restricted Stock or Restricted Stock Units,
as determined by the Administrator in its sole discretion, subject to the terms
and conditions of this Plan.  Unless the Administrator determines otherwise, a
Share Election shall be irrevocable.
 
 
3

--------------------------------------------------------------------------------

 
“Share Election Form” means a document, in a form approved by the Administrator,
pursuant to which a Non-Employee Director makes a Share Election under the Plan.
 
“Shares” means shares comprising the Common Stock.
 
“Shareholding Requirement” means a Non-Employee Director’s beneficial ownership
(within the meaning of Rule 13d under the Exchange Act) of 10,000 Shares
(including any vested or unvested Restricted Stock or Restricted Stock Units)
subject to adjustment pursuant to Section 16.
 
“Subsidiary” means (i) a domestic or foreign corporation or other entity with
respect to which the Company, directly or indirectly, has the power, whether
through the ownership of voting securities, by contract or otherwise, to elect
at least a majority of the members of such corporation’s board of directors or
analogous governing body, or (ii) any other domestic or foreign corporation or
other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Administrator designates as a Subsidiary for
purposes of the Plan.
 
3.           Administration of the Plan
 
               (a) Administrator.  The plan shall be administered by the
Administrator.
 
(b) Powers and Responsibility.  The Administrator shall have full power and
authority, subject to the express provisions hereof, to:
 
(i) grant Awards in accordance with the Plan;
 
(ii) determine the number of Shares subject to each Award or the cash amount
payable in connection with an Award;
 
(iii) determine the terms and conditions of each Award at the time of grant or
otherwise, including, without limitation, those related to vesting, forfeiture,
payment, settlement and exercisability, and the effect, if any, of a
Non-Employee Director’s termination of service from the Board or a change in
control of the Company;
 
(iv) make factual and legal determinations in connection with the administration
or interpretation of the Plan;
 
(v) establish, amend and rescind administrative regulations, rules and
procedures relating to the Plan;
 
(vi) employ such legal counsel, independent auditors and consultants as it deems
desirable for the administration of the Plan and to rely upon any opinion or
computation received therefrom;
 
(vii) vary the terms of Awards to take account of tax, securities law and other
regulatory requirements of foreign jurisdictions; and
 
 
4

--------------------------------------------------------------------------------

 
(viii) take any other action desirable or necessary to interpret, construe or
implement properly the provisions of the Plan or any Award Document.
 
(c) Plan Construction and Interpretation. The Administrator shall have full
power and authority, subject to the express provisions hereof, to construe and
interpret the Plan.
 
(d) Determinations of the Administrator Final and Binding.  All determinations
by the Administrator in carrying out and administering the Plan and in
construing and interpreting the Plan shall be final, binding and conclusive for
all purposes and upon all persons interested herein.
 
(e) Delegation of Authority.  The Administrator may designate persons other than
its members to carry out its responsibilities under such conditions or
limitations as it may set, except that the Administrator may not delegate (i)
its authority with regard to Awards (including decisions concerning the timing,
pricing and amount of Shares subject to an Award granted to Non-Employee
Directors for purposes of Section 17(b) of the Exchange Act) and (ii) its
authority pursuant to Section 15 to amend the Plan.
 
(f) Liability of Administrator.  The Administrator, the Chief Executive Officer,
or any officer, Non-Employee Director or employee of the Company to whom any
duties or responsibilities are delegated hereunder shall not be liable for any
action or determination made in connection with the operation, administration or
interpretation of the Plan and the Company shall indemnify in the manner
provided in the Company’s Second Amended and Restated By-Laws (as may be amended
from time to time) or any relevant indemnification agreement between the Company
and such person. In the performance of its responsibilities with respect to the
Plan, the Administrator shall be entitled to rely upon information and advice
furnished by the Company’s officers, the Company’s accountants, the Company’s
counsel and any other party the Administrator deems necessary, and no member of
the Administrator shall be liable for any action taken or not taken in reliance
upon any such advice.
 
4.           Shares Available
 
(a)           General.  Subject to adjustment as provided in Section 16, the
maximum number of Shares that may be subject to Awards issued under the Plan
(the “Plan Limit”) shall be 550,000 Shares.
 
(b)           Rules Applicable to Determining Shares Available for
Issuance.  For purposes of determining the number of Shares that remain
available for issuance under the Plan, the number of Shares shall be determined
as follows:
 
(i) each Share subject to an Award shall reduce the Plan Limit by one Share; and
 
(ii) the number of Shares subject to an Award that is forfeited, cancelled or
expires for any reason without having been settled or delivered shall be added
back to the Plan Limit and shall again be available for Awards under the Plan.
 
The number of Shares remaining for issuance shall be reduced by the number of
Shares subject to outstanding Awards in the manner provided above.  Shares shall
be made available from authorized but unissued Shares or may be purchased on the
open market or by private purchase.
 
 
5

--------------------------------------------------------------------------------

 
5.           Eligibility
 
Awards shall be granted only to Non-Employee Directors.
 
6.           Awards in General
 
(a)           Grant of Awards.  Unless otherwise determined by the
Administrator, Awards shall be granted under the Plan as follows:
 
(i) upon a Non-Employee Director’s initial election or appointment to the Board;
 
(ii) to a Non-Employee Director who continues to be a member of the Board as of
the date of an Annual Meeting; and
 
(iii) to a Non-Employee Director pursuant to the terms and conditions set forth
in Section 7 herein.
 
All Awards shall be subject to the approval of the Board.
 
(b)           Terms Set Forth in Award Document.  The terms and conditions of
each Award shall be set forth in an Award Document and such terms and conditions
shall not be inconsistent with the Plan and shall include, without limitation,
the date on which the Award was granted and the amount and type of such Award.
 
7.
Fees

 
(a)           General.  Each Non-Employee Director may elect to receive all or a
portion of the annual Fees in Restricted Stock or Restricted Stock Units, as
determined by the Administrator in its soles discretion, through the submission
of a Share Election Form; provided, however, that if a Non-Employee Director
does not attain the Shareholding Requirement as of the day immediately prior to
the payment of any Fees, 60% of such Fees payable to such Non-Employee shall be
payable in Restricted Stock or Restricted Stock Units, as determined by the
Administrator in its sole discretion, and subject to any Share Election under
Section 7(b), the remainder of such Fees shall be payable in cash.
 
(b)           Share Election.  Prior to the commencement of any applicable
Service Period, each Non-Employee Director will be provided with a Share
Election Form.  A Share Election Form submitted by a Non-Employee Director for
an applicable Service Period, in accordance with such procedures to be
determined by the Administrator, shall be deemed to be a continuing election for
all subsequent Service Periods, unless such Non-Employee Director completes,
signs and submits a subsequent Share Election Form prior to the commencement of
a subsequent Service Period.  A Non-Employee Director shall indicate on their
Share Election Form the percentage of Fees for the applicable Service Period to
be paid in Restricted Stock or Restricted Stock Units, as determined by the
Administrator in its sole discretion.
 
 
6

--------------------------------------------------------------------------------

 
(c)           Effect of No Share Election Form.  Subject to Section 7(b), a
Non-Employee Director who does not have a completed and signed Share Election
Form on file with the Company immediately prior to the payment of any Fees will
have 100% of his or her Fees paid in cash.
 
(d)           Determination of Number of Shares of Restricted Stock or
Restricted Stock Units.  The number of shares of Restricted Stock or Restricted
Stock Units, as applicable, to be payable to a Non-Employee Director pursuant to
this Section 7 shall be determined by (i) dividing (x) the Share Amount as of
the Payment Date by (y) the Fair Market Value of a share of Common Stock as of
the Payment Date and (ii) rounding up to the nearest whole share of Common
Stock.
 
(e)           Nontransferability.  During the Restriction Period, shares of
Restricted Stock or shares of Common Stock underlying Restricted Stock Units
shall not be assigned, pledged, encumbered, or hypothecated to or in favor of or
subject to any lien, obligation, or liability of a Participant to any party
other than the Company.  Restricted Stock or shares of Common Stock underlying
Restricted Stock Units, or other right of a Participant relating thereto, shall
not be transferred by a Participant otherwise than by will or the laws of
descent and distribution.
 
8.           Terms and Conditions of Director Options
 
(a)           General.  The Administrator shall determine the number of Director
Options (if any) that may be granted to a Non-Employee Director.  Director
Options shall be nonqualified stock options and are not intended to qualify as
“incentive stock options” under Section 422 of the Code.  The exercise price per
Share subject to each Director Option shall be equal to the Fair Market Value of
a Share on the Date of Grant.
 
(b)           Option Term.  Each Director Option shall expire on the tenth
anniversary of the Date of Grant or such earlier time as set forth in the Plan
or an applicable Award Document.
 
(c)           Vesting and Termination of Service.
 
(i)           Vesting.  Subject to the terms and conditions of the Plan, each
Director Option granted to a Non-Employee Director shall vest and become
exercisable in equal installments on each of the first four anniversaries
following the applicable Date of Grant.  Once exercisable, an Option may be
exercised at any time prior to its expiration, cancellation or termination as
provided in the Plan.
 
 
7

--------------------------------------------------------------------------------

 
(ii)           Termination of Status as a Non-Employee Director.
 
(A)           Disability.  In the event that a Non-Employee Director ceases to
be a director by reason of such Non-Employee Director’s Disability any
outstanding Director Option held by such Non-Employee Director that is vested
and exercisable as of the date of such termination of services shall remain
exercisable for a period of ninety-days following the termination, at the end of
which time such Director Option shall terminate (unless the Director Option
expires earlier by its terms) without any payment.  Any outstanding Director
Option that is not vested and exercisable at the date of such Non-Employee
Director’s termination of services shall be terminated without any payment.
 
(B)           Death.  In the event that a Non-Employee Director ceases to be a
director by reason of death, any outstanding Director Option held by such
Non-Employee Director that is vested and exercisable on the date of his death
shall remain exercisable for a period of ninety-days following such termination,
at the end of which time such Director Option shall terminate (unless the
Director Option expires earlier by its terms) without any payment.  Any
outstanding Director Option that is not vested and exercisable at the date of
such Non-Employee Director’s termination of services shall be terminated without
any payment.
 
(C)           Termination of Services for Reasons Other than Death or
Disability.  In the event a Non-Employee Director terminates service as a member
of the Board for any reason other than Disability or death, any unvested
Director Option shall be cancelled and forfeited without any payment.
 
(iii)           Subject to Exchange Rules.  Any and all grants of Director
Options shall be subject to all applicable rules and regulations of any exchange
on which the Common Stock may then be listed.
 
(d)           Notice of Exercise.  Subject to the other terms and conditions of
the Plan, a Non-Employee Director may exercise all or any portion of a vested
Director Option by giving notice of exercise to the Company or its designated
agent; provided, however, that in no event shall the Director Option be
exercisable for a fractional Share.  The date of exercise of a Director Option
shall be the later of (i) the date on which the Company or its agent receives
such notice or (ii) the date on which the conditions provided in Sections 8(e)
and 8(g) are satisfied.
 
(e)           Form of Payment.  The exercise price of a Director Option may be
paid in (i) cash or (ii) by any other method as approved by the
Administrator.  In accordance with the rules and procedures authorized by the
Administrator for this purpose, a Director Option may also be exercised through
a “cashless exercise” procedure authorized by the Administrator from time to
time.
 
 
8

--------------------------------------------------------------------------------

 
(f)           Limitation on Exercise.  A Director Option shall not be
exercisable unless the Common Stock subject thereto has been registered under
the Securities Act of 1933, as amended (the “1933 Act”), and qualified under
applicable state “blue sky” laws in connection with the offer and sale thereof,
or the Company has determined that an exemption from registration under the 1933
Act and from qualification under such state “blue sky” laws is available.
 
(g)           Shareholder Rights.  A Non-Employee Director shall have no rights
as a shareholder with respect to any Shares issuable upon exercise of a Director
Option until such Shares shall have been issued and delivered to such
Non-Employee Director in such manner as the Company, in its discretion, shall
deem appropriate.  No adjustment shall be made for dividends or distributions or
other rights in respect of any Share for which the record date is prior to the
date upon which the Non-Employee Director becomes the holder of record thereof.
 
(h)           Issuance of Shares.  Subject to the foregoing conditions, after
the Company’s receipt of a proper notice of exercise and payment of the exercise
price for the number of Shares with respect to which a Director Option is
exercised, Shares shall be issued in such manner as the Company, in its
discretion, shall deem appropriate, including, without limitation, book-entry
registration or issuance of one or more stock certificates.  If stock
certificates are issued, such certificates shall be delivered to the
Non-Employee Director or such certificates shall be credited to a brokerage
account if the Non-Employee Director so directs; provided, however, that such
certificates shall bear such legends as the Company deems necessary or advisable
in order to comply with applicable federal or state securities laws or Company
policy.  Any fractional Shares shall be payable in cash, based on the Fair
Market Value of a Share on the date of payment.
 
9.           Terms and Conditions of Restricted Stock
 
(a)           General.  The Administrator shall determine the number of Shares
of Restricted Stock (if any) that may be granted to a Non-Employee Director.
 
(b)           Vesting.  Unless previously vested or forfeited in accordance with
the terms and conditions contained herein, subject to the terms and conditions
of the Plan, the Restricted Stock shall vest and become non-forfeitable in three
equal annual installments on each of the first three anniversaries following the
applicable Date of Grant (each, a “Vesting Date”), provided that the
Non-Employee Director is a member of the Board on the applicable Vesting Date.
 
(c)           Shareholder Rights.  A Non-Employee Director shall have all rights
of a shareholder as to the Shares of Restricted Stock (including the right to
receive regular cash dividends and to vote).  Dividends shall be subject to the
same terms and conditions (including vesting) as the underlying Shares of
Restricted Stock and shall be distributed to a Non-Employee Director upon
vesting of such Shares.  None of the Shares of Restricted Stock may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of, unless
such Shares have vested.
 
 
9

--------------------------------------------------------------------------------

 
(d)           Issuance of Shares.  As soon as practicable following the grant of
an Award, the Restricted Stock shall be registered in the Non-Employee
Director’s name in one or more stock certificates or book entry form in the
discretion of the Company.  If a certificate is issued it shall include such
restrictions as the Company deems appropriate and shall be held by the Company
until the restrictions lapse.  If stock certificates are issued, such
certificates shall be delivered to the Non-Employee Director or such
certificates shall be credited to a brokerage account if the Non-Employee
Director so directs; provided, however, that such certificates shall bear such
legends as the Company deems necessary or advisable in order to comply with
applicable federal or state securities laws or Company policy.  Any fractional
Shares shall be payable in cash, based on the Fair Market Value of a Share on
the date of payment.
 
10.           Terms and Conditions of Restricted Stock Units
 
(a)           General.  The Administrator shall determine the number of
Restricted Stock Units (if any) that may be granted to a Non-Employee Director.
 
(b)           Vesting.  Unless previously vested or forfeited in accordance with
the terms and conditions contained herein, subject to the terms and conditions
of the Plan, the Restricted Stock Units shall vest and become non-forfeitable in
three equal annual installments on each of the first three anniversaries
following the applicable Date of Grant (each, a “Vesting Date”), provided that
the Non-Employee Director is a member of the Board on the applicable Vesting
Date.
 
(c)           Shareholder Rights.  A Non-Employee Director shall not have any
rights as a shareholder with respect to the Shares underlying any Restricted
Stock Unit until such Shares have been issued and delivered to such Non-Employee
Director in such manner as the Company, in its discretion, shall deem
appropriate.  None of the Restricted Stock Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of unless such Restricted
Stock Units vest and are paid in Shares.
 
(d)           Settlement of Restricted Stock Units.  Subject to Section 12, on
the date on which the Restricted Stock Units vest, all restrictions covering
such Restricted Stock Units shall lapse and the Restricted Stock Units shall be
payable in Shares and shall be evidenced in such manner as the Company, in its
discretion, shall deem appropriate, including, without limitation, book-entry
registration or issuance of one or more stock certificates.  If stock
certificates are issued, such certificates shall be delivered to the
Non-Employee Director or such certificates shall be credited to a brokerage
account if the Non-Employee Director so directs; provided, however, that such
certificates shall bear such legends as the Company, in its discretion, may
determine to be necessary or advisable in order to comply with applicable
federal or state securities laws or Company policy.  Any fractional Shares shall
be payable in cash, based on the Fair Market Value of a Share on the date of
payment.
 
(e)           Deferral of Restricted Stock Units.  A Non-Employee Director may
elect to defer receipt of all or any portion of the Shares to be received upon
settlement of the Restricted Stock Units until a date subsequent to the
settlement date of the Restricted Stock Units as specified in Section 12, in
which case there shall be credited to the Non-Employee Director’s Deferred Stock
Unit Account a number of Elective Stock Units equal to the number of Shares
being deferred.
 
 
10

--------------------------------------------------------------------------------

 
11.           Dividend Equivalents
 
A Non-Employee Director shall be entitled to receive Dividend Equivalents on
Restricted Stock Units in the event the Company pays a regular cash dividend
with respect to its Common Stock.  Dividend Equivalents shall be deemed to be
reinvested in Shares.  The Company shall maintain a bookkeeping record with
respect to the Dividend Equivalents and such Dividend Equivalents shall be
credited to a Non-Employee Director’s account on the date that the Company pays
such regular cash dividend.  Dividend Equivalents shall accrue on the Restricted
Stock Units until such time as such Awards are settled and paid in Shares.  If
the Non-Employee Director elects to defer settlement of any Restricted Stock
Units, such Awards shall continue to earn additional Dividend Equivalents during
the deferral period and such additional Dividend Equivalents shall be deferred
subject to the same terms and conditions as the Restricted Stock Units to which
the Dividend Equivalents originally related.  Payment of Dividend Equivalents
that have been credited to the Non-Employee Director’s account will not be made
with respect to any Restricted Stock Units that do not vest and are
cancelled.  Any fractional Dividend Equivalents shall be paid in cash.
 
12.           Election to Defer Awards
 
                               (a)           General.  The Administrator may
permit any Non-Employee Director to elect to defer receipt of the value of all
or a portion of his or her Restricted Stock Units until the earlier of (i) a
date that is at least twelve months subsequent to the settlement date of the
Restricted Stock Units and (ii) the date the Non-Employee Director terminates
service as a member of the Board for any reason (the “Deferral Election”).  Any
Deferral Election must be made by a Non-Employee Director in such manner as
specified in the rules and procedures to be established by the Administrator and
set forth in the applicable Deferral Election Form approved from time to time by
the Administrator.
 
(b)           Elections.  Within thirty-days prior to the beginning of an
applicable Service Period, or such other date prescribed by the Administrator,
each Non-Employee Director shall have the opportunity to submit a Deferral
Election Form to the Company indicating his or her Deferral Election.  Such
Deferral Election shall specify the whole percentage of Restricted Stock Units
(between 10% and 100%) to be deferred and the time of distribution of the
Deferral Election in accordance with Section 12(a).  The Deferral Election shall
be irrevocable upon the latest date to submit the Deferral Election Form as set
by the Administrator.
 
(c)           Newly Elected Non-Employee Director Elections.  In the event a
Non-Employee Director is newly elected to the Board at an Annual Meeting or is
otherwise elected or appointed on a date other than the Annual Meeting, such
Non-Employee Director shall have the opportunity to make a Deferral Election
within thirty-days prior to any subsequent Service Period at which the newly
elected Non-Employee Director will receive an initial Restricted Stock Unit
Award (or such other time prescribed by the Administrator).  Each newly elected
Non-Employee Director shall submit his or her Deferral Election Form to the
Company in accordance with this Section 12.
 
 
11

--------------------------------------------------------------------------------

 
(d)           Default Election.  In the event a Non-Employee Director fails to
complete, sign and return the Deferral Election Form to the Company within the
specified timeframe, as stated in this Section 12, such Non-Employee Director’s
Restricted Stock Units shall be issued in accordance with Section 10.
 
(e)           Permissible Acceleration or Delay of Issuance of Shares.  The
Administrator shall not have the discretionary authority to accelerate or delay
issuance of a Share underlying a Restricted Stock Unit, except to the extent
that such acceleration or delay may, in the sole discretion of the
Administrator, be effected in a manner that will not cause the Non-Employee
Director to incur additional taxes, interest or penalties under Code Section
409A.
 
13.           Transferability
 
Awards may not be transferred, pledged, assigned or otherwise disposed of except
by will or the laws of descent and distribution or pursuant to a domestic
relations order.
 
14.           Term
 
The “Effective Date” is November 20, 2007, assuming the Plan is approved by an
affirmative vote of the holders of a majority of the Shares present, or
represented, and entitled to vote at the 2007 Annual Meeting.  Unless earlier
terminated in accordance with Section 15, the Plan shall expire on the tenth
anniversary of the Effective Date (the “Expiration Date”).  No Awards shall be
granted under the Plan after the Expiration Date.  However, the expiration of
the Plan shall not affect Awards made on or prior to the Expiration Date, which
Awards shall remain outstanding subject to the terms hereof.
 
15.           Amendments
 
The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, to amend
the provisions for determining the amount of Awards to be issued to a
Non-Employee Director; provided, however, that any amendment which under the
requirements of applicable law or a stock exchange rule must be approved by the
shareholders of the Company shall not be effective unless and until such
shareholder approval has been obtained in compliance with such law or
rule.  Notwithstanding the foregoing, no Director Option may be repriced,
regranted through cancellation or otherwise amended to reduce the applicable
exercise price (other than as provided in Section 16) without the approval of
the Company’s shareholders.
 
No termination or amendment of the Plan that would materially and adversely
alter or impair the rights of a Non-Employee Director under the Plan with
respect to any Award previously made under the Plan shall be effective without
such Non-Employee Director’s consent.
 
 
12

--------------------------------------------------------------------------------

 
16.           No Restriction on Right of Company to Effect Corporate Changes
 
(a)           Authority of the Company and Shareholders.  The existence of the
Plan, the Award Documents and any Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
 
(b)           Change in Capitalization.  Notwithstanding any provision of the
Plan or any Award Document, the number and kind of Shares authorized for
issuance under the Plan will be equitably adjusted in the case of a stock-split,
and may be sole discretion of the Administrator in the event of a stock
dividend, recapitalization, reorganization, merger, consolidation, extraordinary
dividend, split-up, spin-off, combination, exchange of Shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value or other similar corporate event affecting the Common Stock in
order to preserve, but not increase, the benefits or potential benefits intended
to be made available under the Plan.  In addition, upon the occurrence of any of
the foregoing events, the number and kind of Shares subject to any outstanding
Awards may be equitably adjusted (including by payment of cash to a Non-Employee
Director) in the sole discretion of the Administrator, and will be equitably
adjusted in the case of a stock-split, in order to preserve the benefits or
potential benefits intended to be made available to Non-Employee Directors
granted Awards.  Subject to the term hereof, such adjustments shall be made by
the Administrator, in its sole discretion, whose determination as to what
adjustments shall be made, and the extent thereof, shall be final.  Unless
otherwise determined by the Administrator, such adjusted Awards shall be subject
to the same restrictions, as applicable, to which the underlying Award is
subject.
 
17.           No Right to Re-election
 
Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any of its members for re-election by the Company’s
shareholders, nor confer upon any Non-Employee Director the right to remain a
member of the Board for any period of time, or at any particular rate of
compensation.
 
18.           Governing Law
 
The Plan and all agreements, including, without limitation, any Award Document,
entered into under the Plan shall be construed in accordance with and subject to
the laws of the state of Florida.
 
 
13

--------------------------------------------------------------------------------

 
19.           Unfunded Plan
 
The Plan is unfunded.  Prior to the exercise of any Awards, nothing contained
herein shall give any Non-Employee Director any rights that are greater than
those of a general creditor of the Company.  The Administrator may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Shares with respect to awards hereunder.
 
20.           Compliance with Rule 16b-3
 
It is the Company’s intent that the Plan and the Awards comply in all respects
with Rule 16b-3 of the Exchange Act.  If the consummation of any transaction
under the Plan would result in the possible imposition of liability on a
Non-Employee Director pursuant to Section 16(b) of the Exchange Act, the
Administrator shall have the right, but not the obligation, to defer such
transaction or the effectiveness of such action to the extent necessary to avoid
such liability.
 
21.           Compliance with Code Section 409A
 
It is the Company’s intent that the Plan, Award Document and the Awards comply
in all respects with Code Section 409A and the regulations and guidance
promulgated thereunder.  Notwithstanding any other provision of this Plan to the
contrary, to the extent that any provision of this Plan, any Award Document, or
any Award contravenes any regulations or guidance promulgated under Code Section
409A or could cause any person to be subject to additional taxes, interest or
penalties under Code Section 409A, the Administrator may, without notice or
consent of any Non-Employee Director, modify such provision, to the extent
necessary or desirable to ensure the Plan continues to be exempt from the
requirements of Code Section 409A.  Any such amendment shall maintain, to the
maximum extent practicable, the original intent of the applicable provision.
 
22.           Termination of Service.
 
If any amount owed to a Non-Employee Director under this Plan is considered for
purposes of Code Section 409A to be owed by virtue of his or her termination of
service as a member of the Board, such amount shall be paid if and only if such
termination constitutes a “separation from service” with the Company for
purposes of Code Section 409A, determined using the default provisions set forth
in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
 
23.           Stated Periods of Time
 
In the event that any period of days, months or years set forth in the Plan ends
on a date that is Saturday, Sunday or a public holiday in the United States, the
end of such period shall be the first business day following such date.
 

 
14

--------------------------------------------------------------------------------

 
